Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the Court, that:
1. The merchandise marked “A” and initialed ECA by Examiner E. Alfano on the invoices herein consists of Ascorbic Acid, exported from Denmark to the United States during the period from August 31, 1963 through December 30,1963.
2. Ascorbic Acid is on the final list promulgated by the Customs Simplification Act of 1956, published as T.D. 54521 in the Federal Register, issue of January 20,1958.
3. At the time of exportation of such merchandise, its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act.
4. At the time of exportation to the United States of the merchandise herein, the market value or the price at which such- or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings *599of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
Period Value
8/31/63 to 9/30/63 25.75 D.K. per kilo plus $0.02 per kilo Phg.
10/1/63 to 12/30/63 24.50 D.K. per kilo plus $0.02 per kilo pkg.
5. The appeals for reappraisement, as enumerated on Schedule A annexed hereto, may be submitted on this stipulation.
On the agreed facts, I find and hold foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value on the respective dates of exportation was as follows:
Period Value
8/31/63 to 9/30/63 25.75 D.K. per kilo plus $0.02 per kilo pkg.
10/ 1/63 to 12/30/63 24.50 D.K. per kilo plus $0.02 per kilo pkg.
Judgment will issue accordingly.